Pillsbuky, P. J. In appeals from the final orders, judgments and decrees of the county court to the circuit court the trial in the latter court should be de novo: Revised Stat. 1874, page 339, sec. 212. The act of 1872 extending the jurisdiction of county courts, provided for trials in circuit courts on appeals taken under that act upon the record of the county court, as in cases of appeal to the Supreme Court from the circuit, but that act was repealed by the act of 1874, even if it was applicable to causes arising under the probate jurisdiction of the county court: Lucas v. Dennington, 86 Ill. 88. A final judgment or order should have been entered in the circuit court determining the rights of the parties in the matters involved in the appeals. The practice of entering fro forma orders at the circuit was criticised by the Supreme Court in Penn’s Adm’rs v. Oglesby, 89 Ill. 110, and should not therefore be indulged in. The judgment will be reversed and the cause remanded for a new trial at the circuit. Judgment reversed.